In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00063-CR


                     WAYLON HOWARD SKINNER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 30th District Court
                                   Wichita County, Texas
                  Trial Court No. 51,845-A, Robert P. Brotherton, Presiding

                                       May 22, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK, and PIRTLE, JJ.

       Waylon Howard Skinner pled guilty to aggravated assault causing bodily injury

and, pursuant to a plea bargain, was placed on deferred adjudication for ten years. The

State subsequently moved to proceed with the adjudication of his guilt and alleged six

different violations of the terms and conditions of appellant’s community supervision.

The motion was subsequently heard, and appellant pled true to five of the six alleged

violations. Upon hearing evidence, the trial court found all of the allegations to be true,

adjudicated appellant’s guilt, and sentenced him to twelve years confinement. Appellant
argues that the evidence is insufficient to support the allegation to which he failed to

plead true. We affirm the judgment.

       Our review of an order adjudicating guilt is ordinarily limited to determining

whether the trial court abused its discretion in determining that appellant violated the

conditions of community supervision. Johnson v. State, 386 S.W.3d 347, 350 (Tex.

App.—Amarillo 2012, no pet.). Furthermore, proof of only one violation is enough to

support revocation. Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012) (stating

that proof of a single violation will support revocation of probation).

       Here, appellant asserts that the State failed to prove the allegation to which he

pled not true. Yet, he does not deny pleading true to the other five violations alleged in

the motion to adjudicate guilt. Nor does he attack those pleas of true now or the trial

court’s findings that the other five allegations were proven true. And, given that proof of

only one violation supports a decision to adjudicate guilt, we cannot say that the trial

court abused its discretion in granting the State’s motion, adjudicating appellant’s guilt,

convicting appellant, and sentencing him.

       Accordingly, the sole issue before us is overruled, and the judgment is affirmed.



                                                          Brian Quinn
                                                          Chief Justice



Do not publish.




                                              2